PER CURIAM.
A trial court has broad discretion in matters of custody and visitation rights. Dinkel v. Dinkel, 322 So.2d 22 (Fla.1975). After a thorough examination of the record, we find that there is substantial competent evidence to support the decision of the trial court terminating the visitation rights of the father, paternal grandparents, and paternal great-grandparents, see Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Freeburg v. Freeburg, 596 So.2d 794 (Fla. 4th DCA 1992); Hunter v. Hunter, 540 So.2d 235 (Fla. 3d DCA 1989); T'Felt v. T'Felt, 446 So.2d 1110 (Fla. 2d DCA 1984), and allowing the mother to remove the children from Dade County. See Fabre v. Levine, 618 So.2d 317 (Fla. 1st DCA 1993). We do not find an abuse of discretion by the trial judge and we, therefore, affirm. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).